DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 11/29/2021  is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Information Disclosure Statement
An information disclosure statement is 07/0/2020.

A preliminary amendment was filed 10/27/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villamizar-Sarmiento et al (Mol. Pharmaceutics, 2019, 2892-2901).

Villamizar-Sarmiento et al disclose a nanoparticle using a poly(sodium 4-styrenesulfonate) (PSS) to carry hydrophilic and aromatic low molecular-weight drugs (HALMD) Model drugs used were imipramine, amitriptyline or cyclobenzaprine (see Abstract). The carrier show drug association of greater than or equal to 90% (drug loading). Particle size ranges between 120 and 170 nm. Zeta potential is from -60 to -80 mV. At page 2, under Methods, the apparent concentration is set out as n+/n- ranging between 0.1 to 1.2. Pharmacological compositions are set out in the last paragraph of Section 3.4 Final Remarks. The instant claims are anticipated by Villamizar-Sarmiento et al.


Conclusion
	No claims are allowed.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz